Citation Nr: 1211464	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-15 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to October 1954. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2009 correspondence the Veteran requested an RO hearing but in October 2009 correspondence the Veteran withdrew the hearing request.  

This case was previously before the Board in July 2010 at which time it was remanded for more development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service connected for bilateral hearing loss, rated 60 percent disabling; depression, rated 50 percent disabling; and tinnitus, rated 10 percent disabling. A combined disability evaluation of 80 percent is in effect.  These evaluations meet the schedular requirements for assignment of a total disability rating based on individual unemployability.

2. The Veteran's service-connected disabilities have been shown to be of such severity as to preclude substantially gainful employment.



CONCLUSION OF LAW

The criteria for assignment of a TDIU are met. 38 C.F.R. §§ 3.340 and 4.16(a) and (b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from the Veteran's assertion that he is unable to work due to his service-connected bilateral hearing loss, depression, and tinnitus.  

Legal Criteria

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the veteran meets the schedular requirements.  If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

Analysis

The Veteran is service connected for bilateral hearing loss, rated 60 percent disabling; depression, rated 50 percent disabling; and tinnitus, rated 10 percent disabling. A combined disability evaluation of 80 percent is in effect.  

Having one service-connected disability rated at 60 percent disabling and a combined rating of 80 percent, the Veteran meets the threshold criteria for entitlement to TDIU under 38 C.F.R. § 4.16.  Thus, the sole question is whether he is unable to secure or follow a substantially gainful occupation as a result of such disability.

The Veteran submitted a claim for TDIU in October 2006, indicating that he last worked in January 1995.  In connection with his claim he submitted a September 2006 statement from his private doctor, Dr. L.M.C., wherein Dr. L.M.C. wrote that the Veteran's medical history was significant for hyperlipidemia, diabetes, GERD, depression and hearing loss.  Dr. L.M.C. opined that the Veteran was not employable, but did not provide any rationale as to why or whether the unemployability was due solely to the Veteran's service-connected disabilities.

A review of the claims file shows that the Veteran sold insurance for 26 years and retired in January 1995.  The Veteran's previous employer in December 2006 reported simply that the Veteran retired in December 1994, with no indication that a disability caused his retirement.  There is some indication in the record that the Veteran subsequently worked part-time as barber.  Significantly, in a February 2007 VA psychiatric examination the Veteran reported that he worked part-time as a barber, sometimes only two days per month.  However, in an October 2007 statement the Veteran reported that he only barbered occasionally, filling in for people when they were sick, but that he no longer did this because of his disabilities.  

In connection with this claim the Veteran was afforded VA examinations in January and February 2007 for his service-connected disabilities.  The January 2007 VA audiological examination does not address the Veteran's employability but the February 2007 psychiatric examination report did comment on the Veteran's employability.  Significantly, the examiner wrote that the Veteran's depression did interfere with his ability to motivate and have interest in his usual activity.  He, however, had been able to work on his job part-time as a barber. 

Pursuant to the July 2010 Board remand the Veteran was afforded additional VA examinations in March and April 2012.  The examiners were asked to comment on whether it was at least as likely as not that the Veteran was unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities (hearing los, tinnitus, and depression).  In response to this question the March 2011 VA psychological examiner reported that he could not resolve this issue without resort to mere speculation.  Specifically the examiner wrote:

Depression is secondary and directly related to hearing loss and tinnitus, and although it results in little motivation and interest, symptoms presented are no sufficient to impair [the Veteran] in obtaining or maintaining employment.  If [the Veteran] was better able to communicate and could resolve hearing difficulties then depression would most likely improve.  And although I feel [the Veteran's] hearing impairment and tinnitus is directly related to his ability to maintain employment I am not licensed or qualified in this area to make this judgment.  Medical records however have continued to demonstrate deterioration and difficulty in this area.  

The April 2011 VA audiological examiner opined that it was at least as likely as not that the Veteran was unable to obtain or maintain substantially gainful employment.  This opinion was made in regard to only the Veteran's hearing loss and tinnitus, and did not address the difficulties posed by the Veteran's other disabilities.  However, the April 2011 VA audiological examiner went on to say:

The [V]eteran's hearing loss should not be a barrier to a wide range of employment settings.  Many individuals with the [V]eteran's degree of hearing loss, or worse, function well in many occupational settings; however, the Veteran's hearing loss could cause some problems depending on the vocation.  He may have trouble working well in very noisy environments, in environments which require him to frequently use non face-to-face communication equipment (such as telephones, speakers, intercoms, etc.), or in jobs which require a great deal of attention to specific sounds (such as monitoring medical equipment or other specific sounds).  The Veteran has a documented progressive hearing loss (see history and pertinent evidence sections in this report), which could impede his ability to maintain substantially gainful employment.  

In response to the April 2011 VA audiological examiner's opinion another VA audiological opinion was obtained in January 2012.  This examiner wrote:

The [V]eteran has a mild to profound sensorineural hearing loss bilaterally with poor word recognition.  The [V]eteran reports difficulty understanding people in person and on the phone due to his hearing loss.  He reports having to ask people to repeat themselves.  The [V]eteran reports that although he does wear hearing aids, they do not help him understand conversation.  

The [V]eteran will have difficulty interacting, and hearing directions and instructions from his co-workers and supervisors in a quiet one on one situation.  This difficulty will dramatically increase when in the presence of background noise, a reverberant environment, in a group of people or in an occupation that requires non face to face communication.  He may misunderstand words because of the high frequency component of his hearing loss which results in a decreased ability to discriminate consonant sounds.

However, individuals with this degree of hearing loss are able to function well in many occupational settings.  The [V]eteran's hearing loss should not be a barrier to a wide range of employment settings in which he could secure or follow substantially gainful employment.  This opinion is made in regard to only the Veteran's hearing loss and tinnitus, and does not address the difficulties posed by his other disabilities.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds these facts provide a plausible basis to conclude that the Veteran is unable to secure substantially gainful employment as a result of his service-connected bilateral hearing loss.  While there is both positive and negative evidence with regard to this issue, the Board has applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   


ORDER

A TDIU is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


